Title: From John Adams to Benjamin Stoddert, 3 August 1800
From: Adams, John
To: Stoddert, Benjamin



Dear Sir
Quincy August 3d 1800

I know not whether the inclosed letter from Lady Catharine Duer has not excited too much tenderness in my feelings, but I cannot refrain from inclosing it to you & recommending it to your serious consideration. If it is possible without material injury to the discipline of the Navy, to accept of the resignation of this unhappy youth, I pray you to do it. I had almost said that this letter, at the first reading, excited as much of a temporary indignation against the Captain, for suffering these dinners at St Kitts, as it has of a permanent pity for an unfortunate family. Capt Little has returned without the loss of a man by sickness, & with a ship in perfect health only by keeping always at sea
With sincere regard &c
